SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1245
KA 11-01266
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CATHY T. HARRISON, DEFENDANT-APPELLANT.


WILLIAM G. PIXLEY, PITTSFORD, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered May 12, 2011. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon a jury verdict of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [1] [b]). We reject defendant’s contention
that County Court’s instruction on the statutory presumption of
unlawful intent (see § 265.15 [4]), combined with the trial testimony
concerning her intent to use the weapon unlawfully against a specific
victim, rendered that charge duplicitous. The count charging
defendant with criminal possession of a weapon in the second degree
alleged a single offense, and “there was no danger of a nonunanimous
verdict with respect to” the element of intent (People v Watson, 115
AD3d 687, 689, lv denied 23 NY3d 1069; see People v Lora [Jesus], 176
AD2d 273, 273, lv denied 79 NY2d 829).




Entered:   January 2, 2015                         Frances E. Cafarell
                                                   Clerk of the Court